EVAÍTS, District Judge,
after stating the facts, delivered the opinion of the court.
Although there has been an elaborate argument in this case of quite a large number of assignments of error, a very careful consideration of them and of the whole record leads us to the conclusion that only one phase of the case need be considered in this opinion. It is that in which the plaintiff in error complains that the court below erred in its charge to the jury in permitting them to determine whether the injury to the plaintiff was the result of extending or protruding his body beyond the edge of the car when he was attempting to get off of it on Iris way to the switch, and whether his body was thereby brought in contact with any of the sticks of the wood which had been piled in dangerous proximity to the track. It is insisted that the learned judge, in charging the jury, erroneously assumed that there was evidence to support the language he used in this connection. It is also insisted that there was no proof, and no claim by the plaintiff in his pleading, that the accident occurred in that maimer; and that it was impossible, notwithstanding the plaintiff's statement in his pleading to that effect, that the ladder by which he descended was on the right side of the rear end of the car. It is true that the plaintiff could not very clearly state the exact manner in which the .injury occurred, but this is not surprising under the circumstances, and the jury evidently concluded that the accident occurred in the way indicated. We do not think that this case, upon the record, can be determined upon such technical niceties as the plaintiff in error invokes. We think, on the contrary, that the evidence admitted of the construction allowed to he given to it by the charge, and that the court left it to the jury so to construe the evidence if they chose. There was no error in this, as the determination of the question was left entirely with them. Indeed, the court below, in its charge, seems very clearly to have submitted to the jury all the questions raised by the evidence. Under the very liberal practice in Ohio (to which the statute required the circuit court to conform) we think that, although the testimony, which was in fact admitted, took a wider, and possibly a different, range than the pleadings, in strictness, might have warranted, still that, under the authority of cases like Hoffman v. Gordon, 15 Ohio St. 218, it was not improper to leave the case to their determination upon the evidence actually before them. In that case it was said:
“The evident object of the Code is to vest in the court a discretion, where it can be done without surprise or injury, to try the case upon the evidence, outside of the pleadings; and. if objection be made, to allow the pleadings to bo conformed to the evidence at once, and without terms. When a trial is so had, without objection, we are only carrying out the spirit; of the Code by refusing to reverse the proceedings on account of the variance. Had this evidence been objected to when offered, it is quite apparent that the plaintiff would liave asked and obtained unconditional leave; to amend. To allow the defendant, after he has suffered the evidence to go to the jury without objection, to reverse the judgment on that account, would be manifestly unjust to the other party.”
*212The testimony clearly shows that the ladder was on the left', and not on the right, side of the rear end of the car, bnt there was no objection to the introduction of this testimony upon the ground of variance or otherwise, and the case afterwards proceeded with this, 'fact established.
It seems to the court that there is nothing which.calls for special., observation upon the other assignments, although we have carefully examined them all. The one we have noticed not being well, taken, the judgment is affirmed.